[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISIONS de DEFENDANT'S MOTION FOR COUNSEL AND EXPERT FEES PENDENTE LITE (112)
The defendant seeks an order awarding him $30,000 as an allowance to defend and an additional $7,500 for expert fees. The plaintiff has a current annual salary of $600,000 gross and about $375,000 net of mandatory deductions. Last year she was given a bonus of $369,231 for her services rendered to Cheswick Investment Co., Inc. as an investment broker, a total gross income of $969,231 for 2000. The defendant had been an insurance broker but last year began a new career as a horticulturist and last summer began his own business. His affidavit lists gross monthly income of $1420 and net of $1006 after mandatory deductions. He has a brokerage account containing about $45,000 of securities, his only liquid asset. The plaintiff claims he should spend this money defending her suit which she has brought against him. CT Page 14863
The plaintiff cites Cordone v. Cordone, 51 Conn. App. 530 in support of her claim. That case was concerned with the mosaic created by the orders of the final judgment, and is not on point in dealing with a pendente request. More to the point is Tsamisis v. Tsamisis, 2001 WL 56443, Stamford J.D. #176358. The defendant requires sufficient funds to defend the action without first being stripped of all liquid funds. If the award proves to be excessive the remedy will be found in the final orders entered as part of the final judgment.
The motion is granted. The plaintiff shall pay to the defendant $20,000 as an allowance to defend and $5,000 for expert fees. Payment shall be made on or before November 19, 2001.
So Ordered.
HARRIGAN, J.T.R.